DixoN, C. J.
This is a proceeding in equity to charge the separate property of the defendant Mrs. Wise, who is a married woman, with the payment of a debt contracted by her in she own name, in the course of a separate business carried on by her for her own benefit with the assent of her husband. Certain real estate belonging to Mrs. Wise was described in the complaint, and a judgment declaring the debt due the plaintiff to be a lien thereon, and for the sale thereof, was demanded. A recovery having been had by the plaintiff, judgment according to the demand of the complaint was entered for the sale of the real estate, but without the right of redemption. From this jfidgment there is an appeal; and the only error *301assigned is, that a provision should have been inserted allowing Mrs. Wise to redeem. The judgment in this respect is the same as that in Todd v. Lee, 16 Wis. 480, which was a like proceeding, and where the same objection was taken, and overruled by this court. The question was then settled agreeably to the established practice in chancery, and so it must remain until changed by act of the legislature. The observation in Leonard v. Logan, 20 Wis. 543, was not intended to establish any different practice, and we are surprised that it should have been so understood. Mrs. Rogan was there sued in equity,» when she should have been sued at law, and, if sued at law, she would have been entitled to the regular time for redeeming fixed by law. What we there said was, that if the judgment in equity should be permitted to stand, it would only be on condition of her having the same right to redeem as if sued at law, or as the law gave.
It follows that the judgment must be affirmed.
By the Court. — Judgment affirmed.